DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/07/2022 has been entered. Applicant has amended claims 1, 7, and 8. Claims 21-27 have been added. Claims 1-27 are currently pending in the instant application. Claims 18-20 remain withdrawn. Applicant has not canceled any claims. 
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 04/07/2022, with respect to claims 1-17 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-17 has been withdrawn. 
Allowable Subject Matter
Claims 1-17 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The subject matter of the independent claim in the amendment submitted on 04/07/2022, could either not be found or was suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a first position in which the handle is: stowed along the connection hub, arranged to obstruct a lateral portion of the connection hub for preventing the reusable display from moving along and attaching to the connection hub along the lateral portion, and spaced apart from a distal end of the connection hub to permit the endoscopic device to remain operational.
	The closest relevant art is U.S. Publication No. 2018/0256009 to Ouyang et al. which discloses an endoscopic device (Fig. 1- surgical endoscope 100), comprising:
	a single-use cannula configured for insertion through a cervix into a uterus (Fig. 3 - single use portion 104 & cannula 120); a camera secured to a distal end region of the single-use cannula for acquiring images of the uterus (Fig. 8A- camera module 854); a connection hub secured to a proximal end region of the cannula (Fig. 3 - connection assembly 130); a reusable display configured to present the images acquired by the camera and that is securable to the connection hub (Fig. 3 - display 150); and a handle secured to the connection hub (Fig. 3 - handle 140), and a second position in which the handle is deployed to an orientation that is antiparallel to the connection hub and arranged to permit attachment of the reusable display to the connection hub (Fig. 2; [0052]- removing a disposable distal portion of an endoscope from sterile packaging and releasably attaching it tool-free to a reusable portion of the endoscope to thereby assemble the endoscope). But Ouyang et al. does not teach the features discussed above as recited in the independent claims.
	The second closest relevant art is U.S. Publication No. 2020/214741 Coppedge et al. which discloses a single-use cannula configured for insertion through a cervix into a uterus (Fig. 25-cannula 328); a connection hub secured to a proximal end region of the cannula (Fig. 25- barrel 312); and a handle secured to the connection hub (Fig. 25 - handle 314), the handle being pivotable between: a first position in which the handle is stowed along the connection hub (Fig. 23), and a second position in which the handle is deployed to an orientation that is antiparallel to the connection hub (Fig. 25). But Coppedge et al. does not teach the features discussed above as recited in the independent claims.

	The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claim 1, and therefore the claimed invention was not obvious before the effective filing date. An updated each was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention. Any combination of the prior art of record, made to meet the current limitations of the first position of the handle and the reusable display, would only be done so with impermissible hindsight. The dependent claims are in the state of allowance due to depending from allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795